DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A in the reply filed on 06/06/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,8-11,52-55,60-62 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0166730 A1 to Okuno et al., “Okuno”, in view of U.S. Patent Application Publication Number 2020/0044077 A1 to Saggio et al., “Saggio”.
Regarding claim 1, Okuno discloses a method of forming a semiconductor device (e.g. FIG. 1), the method comprising:
forming (FIG. 4A) a wide band-gap (SiC) semiconductor layer structure (e.g. regions 2-7) on a substrate (1, ¶ [0053]), the semiconductor layer structure including a drift region (2, ¶ [0054]) that has a first conductivity type (“n”);
forming (FIG. 4C) a gate trench (5, ¶ [0054]-[0056]) in an upper portion of the semiconductor layer structure (2), each gate trench having a bottom surface, a first sidewall, a second sidewall, and an upper opening (as pictured)
forming (FIG. 4C) an obstruction (portion of 20 obstructs as pictured) over a portion of each gate trench that partially obscures the upper opening; and
implanting (FIG. 5A) dopants (4, ¶ [0055]-[0057]) having a second conductivity type (“p”) that is opposite the first conductivity type into the bottom surfaces of the gate trenches, wherein the dopants implanted into the bottom surface of the gate trenches form deep shielding patterns (i.e. isolated p-region below gate as pictured).
Okuno fails to clearly teach wherein the gate trench includes a plurality of gate trenches spaced apart from each other.
Saggio teaches (e.g. Fig. 2) wherein a gate trench (42a) includes a plurality of gate trenches (42a, 42b, ¶ [0041],[0042]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Okuno with multiple gate trenches as exemplified by Saggio in order to benefit from a multi-gate device with multiple parallel channels (Saggio ¶ [0041]-[0042],[0052]).

Regarding claim 8, Okuno in view of Saggio yields the method of Claim 1, and Okuno further teaches wherein channel regions (15, ¶ [0041]) are formed in the respective first and second sidewalls of the gate trenches (both sides as pictured, duplicated for multiple gates).

Regarding claim 9, although Okuno in view of Saggio yields the method of Claim 8, Okuno fails to clearly teach wherein the semiconductor layer structure comprises well regions having the second conductivity type, and wherein the channel regions are formed in the well regions.
Saggio teaches (e.g. Fig. 2) wherein a semiconductor layer structure includes wells (layer 38, ¶ [0036]) having the second conductivity type (p-type) and wherein the channel regions are formed in the well regions (¶ [0046]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Okuno in view of Saggio to a device with well regions as exemplified by Saggio in order to form an enhancement mode vertical MOSFET which similarly benefits from a narrow shielding pattern leading to low on-resistance (Okuno ¶ [0008],[0009],[0012],[0014],[0049]-[0051], FIG. 2A,2B) (Saggio ¶ [0026],[0051],[0052],[0084]-[0088]).

Regarding claim 10, Okuno in view of Saggio yields the method of Claim 9, and Saggio further teaches wherein the well regions (8) are in the semiconductor layer structure.
Okuno and Saggio fail to clearly state wherein the semiconductor layer structure is formed in a single epitaxial growth process.
However, Okuno and Saggio both teach wherein the semiconductor layers may be formed through epitaxial growth (Okuno ¶ [0038],[0053],[0075],[0080],[0081], Saggio ¶ [0060],[0063]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Okuno in view of Saggio using a single epitaxial growth as suggested by Okuno and Saggio since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,
wherein in the instant case it would have been obvious to one having ordinary skill in the art o have applied the known technique of epitaxial growth to the method of Okuno in view of Saggio with the predictable and desired result of forming a suitable semiconductor layer structure.
	

Regarding claim 11, Okuno in view of Saggio yields the method of Claim 9, and Saggio further teaches wherein a portion of the drift region (36) between the well regions (38) and the respective deep shielding patterns (44a,44b) has the first conductivity type (n-type).

Regarding claim 52, Okuno in view of Saggio yields the method of Claim 1, and Okuno further teaches forming a first source/drain contact (12, ¶ [0046]) on a first major surface of the semiconductor layer structure and forming a second source/drain contact (13, ¶ [0047]) on a second major surface of the semiconductor layer structure opposite the first surface.

Regarding claim 53, Okuno in view of Saggio yields the method of Claim 1, and Okuno further teaches forming gate structures (8 and 9, ¶ [0046[) within the respective gate trenches, wherein the gate structures each comprises a gate oxide (8).

Regarding claim 54, Okuno in view of Saggio yields the method of Claim 1, and Okuno further teaches wherein the wide band-gap semiconductor comprises silicon carbide (Abstract) and Saggio further teaches silicon carbide (¶ [0034],[0063]).

Regarding claim 55, Okuno discloses a method of forming a semiconductor device, the method comprising:
forming (FIG. 4A) a wide band-gap (SiC) semiconductor layer structure (e.g. regions 2-7) on a substrate (1, ¶ [0053]), the semiconductor layer structure including a drift region (2, ¶ [0054]) that has a first conductivity type (“n”);
forming (FIG. 4C) a gate trench in an upper portion of the semiconductor layer structure, each gate trench having a bottom surface, a first sidewall, a second sidewall, and an upper opening (as pictured);
forming (FIG. 4C) an overhang (portion of 20 overhangs as pictured) over a portion of each gate trench configured to inhibit implantation of dopants into the first and second sidewalls of each gate trench; and
implanting (FIG. 5A) dopants (4, ¶ [0055]-[0057]) having a second conductivity type (“p”) that is opposite the first conductivity type into the bottom surfaces of the gate trenches, wherein the dopants implanted into the bottom surface of the gate trenches form deep shielding patterns (i.e. isolated p-region below gate as pictured).
Okuno fails to clearly teach in sufficient detail for anticipation a plurality of gate trenches, the gate trenches spaced apart from each other.
Saggio teaches (e.g. Fig. 2) wherein a gate trench (42a) includes a plurality of gate trenches (42a, 42b, ¶ [0041],[0042]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Okuno with multiple gate trenches as exemplified by Saggio in order to benefit from a multi-gate device with multiple parallel channels (Saggio ¶ [0041]-[0042],[0052]).

Regarding claim 60, Okuno in view of Saggio yields the method of Claim 55, and Okuno further teaches wherein channel regions (15, ¶ [0041]) are formed in the respective first and second sidewalls of the gate trenches (both sides as pictured, duplicated for multiple gates).

Regarding claim 61, although Okuno in view of Saggio yields the method of Claim 60, Okuno fails to clearly teach wherein the semiconductor layer structure comprises well regions having the second conductivity type, and wherein the channel regions are formed in the well regions.
Saggio teaches (e.g. Fig. 2) wherein a semiconductor layer structure includes wells (layer 38, ¶ [0036]) having the second conductivity type (p-type) and wherein the channel regions are formed in the well regions (¶ [0046]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Okuno in view of Saggio to a device with well regions as exemplified by Saggio in order to form an enhancement mode vertical MOSFET which similarly benefits from a narrow shielding pattern leading to low on-resistance (Okuno ¶ [0008],[0009],[0012],[0014],[0049]-[0051], FIG. 2A,2B) (Saggio ¶ [0026],[0051],[0052],[0084]-[0088]).

Regarding claim 62, Okuno discloses a method of forming a semiconductor device (e.g. FIG. 1), the method comprising: 
forming (FIG. 4A) a wide band-gap (SiC) semiconductor layer structure (e.g. regions 2-7) on a substrate (1, ¶ [0053]), the semiconductor layer structure including a drift region (2, ¶ [0054]) that has a first conductivity type (“n”);
forming (FIG. 4C) a gate trench (5, ¶ [0054]-[0056]) in an upper portion of the semiconductor layer structure, , each gate trench having a bottom surface, a first sidewall, a second sidewall, and an upper opening, the upper opening having a first width (as pictured)
forming an obstructing mask (portion of 20 obstructs as pictured) over a portion of each gate trench, the obstructing mask having an opening having a second width that is less than the first width (as pictured); and
implanting (FIG. 5A) dopants (4, ¶ [0055]-[0057]) having a second conductivity type (“p”) that is opposite the first conductivity type into the bottom surfaces of the gate trenches, wherein the dopants implanted into the bottom surface of the gate trenches form deep shielding patterns (i.e. isolated p-region below gate as pictured).
Okuno fails to clearly teach wherein the gate trench includes a plurality of gate trenches spaced apart from each other.
Saggio teaches (e.g. Fig. 2) wherein a gate trench (42a) includes a plurality of gate trenches (42a, 42b, ¶ [0041],[0042]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Okuno with multiple gate trenches as exemplified by Saggio in order to benefit from a multi-gate device with multiple parallel channels (Saggio ¶ [0041]-[0042],[0052]).

Claims 2,3,56,57 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0166730 A1 to Okuno et al., “Okuno”, in view of U.S. Patent Application Publication Number 2020/0044077 A1 to Saggio et al., “Saggio”, as applied to claims 1 and 55 above, and further in view of U.S. Patent Number 5,208,181 to Chi, “Chi”.
Regarding claim 2 and 56, although Okuno in view of Saggio yields the method of Claim 1 and the method of claim 55, Okuno fails to clearly teach wherein forming the obstruction comprises: depositing a first material layer and an oxide layer on an upper surface of the semiconductor layer structure; and oxidizing the first material layer.
Chi teaches forming a first material layer (46, column 3 lines 22-28) and an oxide layer (42, column 3 line 14) on an upper surface of a semiconductor layer structure, and oxidizing (column 3 lines 36-50) the first material layer.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Okuno in view of Saggio with the implantation mask as taught by Chi in order to select a mask material which allows for precise overhand control (Chi Abstract, column 2 lines 61-65) and/or allow for increased doping doses (Chi column 4 lines 5-7).

Regarding claims 3 and 57, Okuno in view of Saggio and Chi yields the method of Claim 2 and the method of chain 56, and Chi further teaches wherein the first material layer (46) comprises a polysilicon layer (column 3 lines 22-28).

Claims 5 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0166730 A1 to Okuno et al., “Okuno”, in view of U.S. Patent Application Publication Number 2020/0044077 A1 to Saggio et al., “Saggio”, as applied to claims 1 and 55 above, and further in view of U.S. Patent Application Publication Number 2018/0308975 A1 to Ohse et al., “Ohse”.
Regarding claims 5 and 59, although Okuno in view of Saggio yields the method of Claim 1 and the method of claim 55, and Okuno fails to clearly teach wherein the semiconductor layer structure includes a current spreading layer that has the first conductivity type located on an upper surface of the drift region.
Ohse teaches wherein a semiconductor structure includes a current spreading layer (5, ¶ [0034]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Okuno in view of Saggio by adding a current spreading layer as exemplified by Ohse in order to desirably reduce carrier spreading resistance Ohse ¶ [0034]).

Allowable Subject Matter
Claims 4 and 58 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Number 4,587,712 to Baliga teaches (e.g. FIG. 10,11) forming an overhang (width 132’) and implanting (FIG. 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/               Primary Examiner, Art Unit 2891